DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species I: claims 1-5, 7-9 and 12-15 in the reply filed on 5/20/2021 is acknowledged.
Claims 6, 10, 11 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 and 6/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myung et al. (US 2017/0034906; hereinafter “Myung”).
Regarding claim 1, Myung discloses a display device (foldable display device 400, Figs. 6A, 6B) comprising: a display module (410, Figs. 6A, 6B) on which a first non-folding area (such as left portion of 410), a folding area (center area, refer to CP at Fig. 6B; [0162]: “…center portion CP at a folding region…”), and a second non-folding area (such as right portion of 410; see cropped Fig. 6A, 6B below; also note that it is well-established in the art that a foldable display device comprises non-folding areas next to the folding area) are sequentially defined in a first direction (horizontal direction of Figs. 6A, 6B) and which is deformable between a first state which is an unfolded sate (unfolded as shown in Fig. 6A) and a second state which is a folded state (not shown but mentioned as a foldable display device 400; also [0162]: “…folding region…”); and a sheet member (484, Fig. 6A, 6B) comprising a first support portion (left portion of 484) 
    PNG
    media_image1.png
    597
    520
    media_image1.png
    Greyscale

which are disposed below the display module (484 below 410 as shown in Fig. 6A), wherein, when the display module is in the first state, the restoration portion has an elastic force ([0164]: “… the restoring force the foldable display device 400 is increased…”; also note that hard layer 484 is made of the same material as in this 
Regarding claim 2, Myung discloses the display device of claim 1, and Myung further discloses wherein the restoration portion is connected between the first support portion and the second support portion (as shown in Figs. 6A, 6B), and a first area (left area of 484) of the restoration portion, which is adjacent to the first support portion, and a second area (right area of 484) of the restoration portion, which is adjacent to the second support portion, are bent (484 contain two bent portion at EP1 as shown in Fig. 6B).
Regarding claim 3, Myung discloses the display device of claim 2, and Myung further discloses wherein an area between the first area and the second area of the restoration portion has a curvature (CP of 484 shows a curvature at t4 in Fig. 6B).
Regarding claim 4, Myung discloses the display device of claim 2, and Myung further discloses wherein the restoration portion comprises a bent area (same as folding area at CP of 484) defined between the first area and the second area, and the bent area is an area on which the restoration portion is bent ([0162]: “…center portion CP at a folding region…”).
Regarding claim 5, Myung discloses the display device of claim 2, and Myung further discloses wherein the restoration portion protrudes (center of 484 protrudes downward as shown in Fig. 6A away from 410) from the first support portion and the second support portion in a direction which is away from the display module (see Fig. 6A).
Regarding claim 7, Myung discloses the display device of claim 2, and Myung further discloses wherein the first support portion, the restoration portion, and the second support portion are unitary with each other (entire 484 is shown as unitary in Figs. 6A, 6B).
Regarding claim 8, Myung discloses the display device of claim 2, and Myung further discloses wherein the restoration portion comprises a first restoration portion connected to the first support portion and bent from the first support portion and a second restoration portion connected to the second support portion and bent from the second support portion, and the first restoration portion and the second restoration portion are coupled to each other (see cropped Fig. 6A below).

    PNG
    media_image2.png
    251
    472
    media_image2.png
    Greyscale

Regarding claim 9, Myung discloses the display device of claim 2, and Myung further discloses wherein the sheet member further comprises: a first elastic member (same as left half of 486 or 482, Figs. 6A, 6B) attached to the first area; and a second elastic member (same as right half of 486 or 482, Figs. 6A, 6B) attached to the second area.

Regarding claim 12, Myung discloses the display device of claim 1, and Myung further discloses wherein each of the first support portion, the second support portion, and the restoration portion comprises invar, stainless steel, an amorphous metal, a copper alloy, or a clad metal ([0084]: “… The hard layer 184 may be formed of a metal (e.g., stainless-steel (SUS))…”; note this applies to hard layer 484 as well).
Regarding claim 13, Myung discloses the display device of claim 1, and Myung further discloses wherein, when changed from the first state into the second state, the second non-folding area rotates in a first rotation direction with respect to the first non-folding area, and a direction of the elastic force is opposite to the first rotation direction (not explicitly mentioned, but since Myung discloses the same material for sheet member, the rotation inherently function the same; also see [0164]: “…restoring force…”).
Regarding claim 14, Myung discloses the display device of claim 1, and Myung further discloses a step compensation layer (same as 486, Fig. 6A) disposed between the display module and the sheet member, wherein the step compensation layer overlaps the first non-folding area, the folding area, and the second non-folding area (as shown in Fig. 6A).
Regarding claim 15, Myung discloses the display device of claim 14, and Myung further discloses wherein the step compensation layer comprises a resin or a metal ([0084]: “…soft layers 182 and 186 may be formed of one of polyurethane (PU), thermoplastic polyurethane (TPU), polyaramide (PA), rubber and silicon (Si)…”; note this applies to soft layer 486 as well).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.